Citation Nr: 0730122	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran reportedly had active service from September 1991 
to November 1996, and from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The record indicates that the veteran reported for a VA 
examination in June 2004, but that due to a scheduling 
conflict on the part of the physician, the examination was 
not conducted and was rescheduled.  In her substantive appeal 
received in August 2005, the veteran stated that she couldn't 
take time off from work and provided VA with several dates 
that she could report for an examination, but that no attempt 
was made to accommodate her request.  The record indicates 
that the veteran was rescheduled for examination in August 
2005, but was canceled due to administrative scheduling 
protocols.  (See RO's December 2005 note).  

Part of VA's duty to assist in the development of a claim, 
includes obtaining a VA examination, particularly when there 
is a question as to whether a disability was present in 
service.  

In the instant case, the RO denied service connection for a 
bilateral knee disability in July 2004, on the grounds that 
the veteran's knee problems pre-existed service and were not 
aggravated by service.  The basis for the RO's conclusion is 
not entirely clear and appears to rely solely on a January 
2004 medical statement to that effect.  However, a review of 
the service medical records showed no evidence of any knee 
problems or abnormalities at the time of the veteran's 
service enlistment examination in May 1991.  The veteran was 
treated for left knee pain in October and November 1991, and 
in June 1996, and for right knee pain in January 1995.  The 
diagnoses for the left knee included medial collateral 
ligament strain (1991) and quadriceps tendonitis (1996), and 
costocondritis of the right knee in 1995.  The veteran 
reported some stiffness about the left knee at the time of 
her separation examination in July 1996, but no pertinent 
abnormalities were noted in either knee on examination.  The 
veteran also reported a history of bilateral knee pain on a 
reserve service examination in July 1999, but no pertinent 
abnormalities were found on examination.  

The service medical records showed that the veteran was seen 
for vague complaints of generalized joint pain in December 
2003.  A notation at that time indicated that the veteran had 
"2 bad knees" prior to her deployment to Iraq.  The 
assessment included multiple joint pain and myalgia.  The 
veteran's separation examination in February 2004 showed a 
history of bilateral knee pain prior to deployment, which the 
veteran reported had since worsened.  The examiner commented 
that a rheumatologist related the veteran's knee pain to 
fibromyalgia.  

VA medical records showed that the veteran was seen on 
numerous occasions for various maladies, including bilateral 
knee pain from 1999 to 2002, and from 2004 to 2005. X-rays 
studies in 1999 and 2002 showed no evidence of arthritis or 
any other structural changes.  The assessments included right 
knee strain and bilateral knee pain.  A few reports indicated 
that the veteran's knee symptoms were secondary to excessive 
bilateral pronation of her feet which placed stress on the 
medial area of the knees.  (See October 2002 outpatient 
note).  

The current evidence of record does not provide a clear 
picture as to the nature or etiology of the veteran's 
bilateral knee problems.  Furthermore, the veteran has never 
been examined by VA.  Given the medical complexity of this 
case, the Board finds that the current evidence of record is 
inadequate and that further development of the record is 
necessary.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for any knee 
problems since August 2005.  After 
securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
right or left knee disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified knee disability 
had its onset in military service.  The 
clinical findings and reasons that form 
the basis of any opinion should be 
clearly set forth in the report.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  If feasible, a copy of all 
notifications should be associated with 
the claims folder.  The veteran is 
advised that her failure to report for a 
scheduled examination without good cause 
may have an adverse effect on her claim.  

4.  After the requested development has 
been completed, the AMC should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

